Citation Nr: 0031181	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-23 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965, and from September 1966 to July 1972.

The claims file contains a report of a September 1995 rating 
decision wherein entitlement was granted to a temporary total 
evaluation based on hospitalization for PTSD pursuant to the 
criteria of 38 C.F.R. § 4.29 (2000) effective from June 20, 
1995, to be continued with reevaluation upon discharge of the 
veteran.

The current appeal arose from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The RO terminated the 
previously granted temporary total evaluation based on 
hospitalization for PTSD effective September 30, 1995, and 
reinstated the prior 50 percent evaluation effective October 
1, 1995.

In December 1995 the RO granted entitlement to an increased 
evaluation of 70 percent for PTSD effective from August 18, 
1994 to June 19, 1995, and effective from October 1, 1995.

In June 1996 the RO denied entitlement to a total disability 
evaluation for compensation purposes on the basis of 
individual unemployability.  A notice of disagreement with 
the foregoing determination has not been received, and such 
claim is not considered part of the current appeal.

The veteran provided oral testimony before a Hearing Officer 
at the RO in October 1996, a transcript of which has been 
associated with the claims file.

In July 1997 the Hearing Officer affirmed the 70 percent 
evaluation for PTSD.

In May 2000 the RO affirmed the determination previously 
entered, granted entitlement to service connection for 
chondromalacia of the left knee with pain on motion with 
assignment of a 10 percent evaluation effective July 22, 
1999, granted entitlement to an increased evaluation of 20 
percent for status post varicose veins of the right leg 
effective July 22, 1999, and denied entitlement to increased 
evaluations for other service-connected disabilities.  



A notice of disagreement with the additional rating actions 
has not been received, and these additional claims are not 
consider part of the current appellate review.

The case has been forwarded to the Board of veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  Prior and subsequent to November 7, 1996, PTSD has been 
productive of not more than severe social and industrial 
impairment, with no evidence of the attitudes of all contacts 
except the most intimate so adversely affected as to result 
in virtual isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or 
demonstrable inability to obtain or retain employment.

2.  Since November 7, 1996, PTSD has been productive of not 
more than occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant, near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.


3.  Since November 7, 1996, PTSD has not been productive of 
total occupational and social impairment, due to such 
symptoms as gross impairments in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996);  38 C.F.R. § 4.130; 
Diagnostic Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was trained as a light weapons infantryman who 
served in Vietnam.

In December 1985 the Board granted entitlement to service 
connection for PTSD.

In December 1985 the RO implemented the Board's grant by 
issuing a rating decision reflecting PTSD as service-
connected with assignment of a 30 percent evaluation.

VA conducted a special psychiatric examination of the veteran 
in August 1994.  He related that he was suffering from 
flashbacks and nightmares of combat experiences at least two 
to three times per week.  He complained of chronic anxiety 
and depression.  Apparently he was taking Vistaril for 
anxiety.  

He was going to the Vet Center weekly and was trying to get 
into the PTSD program there.  While he had previously abused 
drugs to self-medicate, he had been sober for 15 years.  He 
did not have any friends and avoided people.  He was unable 
to trust anyone.  He had been unable to hold a job regularly.  
Presently he was working as a custodian.  He had been working 
on and off for the past nine years.  

He had to work by himself in order to keep the job.  He 
startled easily and had a lot of suicidal thoughts.  He 
suffered considerable stress from the recent suicidal death 
of a close nephew.  He was currently living with his girl 
friend.  This had been an on and off relationship, one that 
he described as stormy.  When he was by himself, he stayed 
home most of the time.

On mental status examination the veteran spoke coherently and 
relevantly.  His mood was unremarkable.  Affect was blunted.  
He had general paranoia.  He denied active suicidal or 
homicidal thoughts.  Cognitive functions were grossly intact.  
Insight was good.  Judgment was good to care for himself.  
The examination diagnosis was PTSD, chronic and severe in 
degree.  The Global Assessment of Functioning (GAF) at 
present and in the past had been around 30 to 35.

The veteran was hospitalized for treatment of PTSD from June 
to September 1995.  Suicidal ideation was his chief 
complaint.  He presented with the full criteria for a 
diagnosis of PTSD with emphasis on suicidal feelings, anger 
management problems, ineffective outpatient treatment 
attempts, fears of hurting others, flashbacks and elevated 
reactivity.  The stressors remained as those from combat 
situations indicated in previous statements.

On mental status examination the veteran presented in a 
cooperative, verbal and friendly manner.  His thought 
processes were coherent and rational.  There was evidence of 
some depression with elevated hyperarousal levels.  Cognition 
was within normal limits.  He requested some medications for 
anger management.  

The attendant examiner recorded a positive prognosis upon 
continual outpatient treatment for an indefinite period.  
Residual difficulties continued with problems of anger, 
elevated anxiety levels, depression, emotional numbing, 
problems with self-esteem, concentration difficulties, 
elevated reactions to stimuli, flashbacks, intrusive 
thoughts, sleep disturbance, marital problems and 
difficulties in the social environment.  It was noted that 
the veteran would likely return to his previous employment 
setting following discharge.

A September 1995 VA Spiritual Assessment record shows the 
veteran suffered from guilt and poor self-worth due to past 
behavior triggered by rejection.  He sought spiritual re-
identification of self and social reintegration.  His 
response to counsel was positive.

Associated with the claims file are VA treatment reports 
including psychotherapy records dated during the 1990's.  
These records show the veteran on more than one occasion 
related that he was regularly employed.

In a December 1995 application for increased compensation 
based on unemployability the veteran reported employment as a 
custodial worker.  He did not provide a date as to when he 
had become too disabled to work.  He indicated he had 
completed four years of college.

The veteran provided oral testimony before a Hearing Officer 
at the RO in October 1996.  He discussed the disabling 
manifestations of PTSD.  He reported he had been employed at 
a private hospital for the past 11 years.  Due to outbursts 
of anger at the hospital his job had been placed at risk.  

He reported that he worked as a housekeeper for 40 hours per 
week.  During the past year he had taken off a month because 
of his psychiatric disability.  While there was no immediate 
danger of his being fired, he was ready to walk off his job.  


VA conducted a special psychiatric examination of the veteran 
in December 1997.  He continued to complain of flashbacks, 
nightmares, and intrusive thoughts.  He had many more 
nightmares around the holiday time.  He was having a 
nightmare just about every night.  His sleep had been poor.  

He averaged four or fewer hours of sleep per night.  He had 
two to three flashbacks per month lasting four to five 
minutes.  He isolated himself when they occurred.  Intrusive 
thoughts were said to occur a couple of times per week.  He 
continued to be concerned about anger and irritability.  He 
described himself as an aggressive driver.

When he felt angry and irritable, he isolated himself.  
Sometimes he felt like going away and not coming back because 
his family might be better off without him.  He described 
depression as "that's why I stay home".  He described 
suicidal ideation which he related he had every day.  He 
reported a suicidal attempt in 1991 wherein he played Russian 
roulette, but the gun did not fire.  

He currently did not have any weapons at home.  He was 
currently not undergoing any psychiatric treatment and 
reported that he had stopped taking Prozac months before.  
His chief complaint was that PTSD had been hard on his 
family.  

The veteran gave as examples that PTSD had caused him to be 
angry and depressed.  That is what caused the hardship on his 
family because it drove members away from him.  He stated "I 
don't want to make them feel bad", and at that point he 
because tearful.  His last work was just before Thanksgiving 
about three weeks before.  He had been working as a 
housekeeper.  

He reported having to clean up the operating rooms.  He was 
no longer able to take the blood.  He had been written up for 
speaking disrespectfully to his supervisor.  He stated that 
his only friends were those he saw in the PTSD treatment 
program.  He had been abstinent from alcohol for 19 years.

On mental status examination the veteran's immediate and 
remote memories were good.  He was oriented in all spheres.  
Speech was normal for the most part, but was vague at times 
as well as emotional when discussing his relationship with 
his family.  Thought process production was spontaneous and 
abundant.  Continuity of thought evidenced considerable 
rambling, however, the veteran was goal-directed and logical 
when structured by the examiner.  Thought content contained 
no suicidal ideation and no homicidal ideation.  

There were no delusions, ideas of reference, or feelings of 
unreality.  Abstract ability was concrete.  Concentration as 
measured by serial 7's essentially was not measured.  He went 
to 97, and then stopped.  He was able to compute 10% of 150 
accurately in his head.  

As to his mood he related "I'm okay."  The examiner 
evaluated his mood as euthymic and range of affect as broad.  
He was alert and responsive.  Judgment was good.  Insight was 
fair.  The pertinent diagnosis was PTSD, chronic, severe.  
The stressors were noted as unemployment, social isolation, 
and combat experiences.  The GAF was 35, the highest in the 
past year was 40.

In a February 1998 statement in support of claim the veteran 
reported that he had been unemployed since December 1997.  He 
stated he had explained this to the VA examiner.

VA conducted a special psychiatric examination of the veteran 
in October 1999.  He reported continued difficulty with 
sleep.  He reported an average of four hours of sleep per 
night.  There were nights when he did not sleep at all.  He 
estimated that he had nightmares or bad dreams related to his 
combat and Vietnam experiences that continued to occur at 
least two to three times a week.  They were accompanied by 
night sweats and "a lot of yelling."  

The veteran reported that he continued to experience 
flashbacks.  He isolated himself, particularly when he had 
intrusive thoughts or flashbacks.  He also reported, in 
general, he did not like to be around other people.  

He reported some feelings of survivor guilt and frequently 
feeling that he might be better off if he were dead.  These 
thoughts occurred at least on a weekly basis.  He described 
his anger as "very prevalent."  He reported that because of 
his anger he was afraid to drive and would usually avoid 
doing so.  His anger had included physical altercations.  He 
also reported that he was afraid of losing control over his 
anger.  He attended the Vet Center occasionally.  The 
examiner recorded that he continued to meet the avoidance 
criteria in relation to past trauma.

The veteran reported that his mother was still alive, but he 
did not see her often.  His father was deceased.  The person 
he felt closest to in his family, his brother, had died three 
years earlier.  He reported he had a significant other, and 
stated "PTSD has been a catalyst for our problems."  He had 
four children, two of whom still lived at home.  He avoided 
his children because he was feeling symptoms from PTSD.  He 
was currently working as a custodian for a private hospital.  
He worked the night shift on a voluntary basis.  He did this 
in order to stay away from people.  He had worked at the 
hospital for the past 15 years "off and on".  He emphasized 
that he was unable to work around other people.

The veteran reported that he had no friends, stating that all 
of his friends were dead.  He liked to do art "when I bunker 
up."  He also reported difficulties with trust, specifically 
trusting other people.  In relation to substance abuse he 
reported that he quit using alcohol about twenty-two years 
before.  He had been drinking and "ending up in jail." He 
reported that he had not used any other drugs in many years, 
except for cigarettes, and he was currently down to a pack 
every two to three weeks.

On mental status evaluation the veteran's immediate, recent, 
and remote memories were all good.  He was oriented in all 
spheres.  His speech was normal for the most part.  He became 
emotional towards the conclusion of the examination in 
discussing some of his feelings about survivor guilt and some 
of his feelings about not being able to be close to other 
people.  Thought process production was spontaneous.  
Continuity of thought was goal directed.  Thought content 
contained no suicidal or homicidal ideation.  

There were no delusions, ideas of reference or feelings of 
unreality.  Abstractability was good.  Concentration was 
intact.  His mood on the day of examination, by his self-
report, was "I'd rather be alone."  The examiner evaluated 
range of affect as broad.  He was alert, responsive, and 
cooperative.  Judgment was good.  Insight was good.  The 
examination diagnosis was PTSD, chronic.  The GAF was 
reported as 35/35.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (2000).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
dally life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

The Board notes that the VA Schedule for Rating Disabilities 
that addresses the mental disorders was amended, effective 
November 7, 1996.  61 Fed. Reg. 52695-52702.  Thus, the 
regulatory criteria governing the evaluation of the 
appellant's psychiatric disability changed while his claim 
was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The provisions for evaluation of PTSD effective prior to 
November 7, 1996 are reported in pertinent part below.

A 100 percent evaluation was assigned for PTSD when the 
attitudes of all contacts except for the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  There are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  There is demonstrable 
inability to obtain or retain employment.

A 70 percent evaluation was assigned for PTSD wherein the 
ability to establish and maintain effective and favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132; Diagnostic code 9411 
(effective prior to November 7, 1996).

The provisions for evaluation of PTSD effective November 7, 
1996 are reported in pertinent part below.

A 100 percent evaluation for PTSD may be assigned for total 
occupational and social impairment, due to such symptoms as 
gross impairments in thought processes or communication, 
persistent delusion or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.



A 70 percent evaluation may be assigned for PTSD with 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130; Diagnostic Code 9411 
(effective November 7, 1996).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist.  See H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).

In this regard the Board notes that the veteran has been 
given the opportunity to identify and/or submit additional 
evidence, in additional to having had the opportunity to 
present oral testimony before a Hearing Officer at the RO.  A 
substantial quantity of VA treatment reports has been 
associated with the claims file, to include a record of 
hospitalization in 1995.  

The veteran has been afforded the benefit of several VA 
comprehensive examinations for the purpose of ascertaining 
the current nature and extent of severity of his service-
connected PTSD which is the subject of the current appellate 
review.  The Board is unaware of any additional evidence 
which has not already been requested and/or obtained that is 
pertinent to the current appeal.




It has been the argument of the veteran and his 
representative that he does in fact meet the criteria for 
assignment of a 100 percent evaluation for the disabling 
manifestations of his service-connected PTSD.  However, a 
careful review of the evidentiary record discloses that this 
argument has not been substantiated by the evidentiary 
record.

As noted earlier, the Board must address both the previous 
and amended criteria in reaching a determination in the 
veteran's case.  The RO has rated the appellant's PTSD as 70 
percent disabling.  

The Board finds that this disability evaluation does reflect 
the nature and extent of its severity.  Under the previous 
criteria, the veteran must demonstrate severe social and 
industrial impairment.  The previous criteria may be applied 
both prior to and subsequent to the effective date in the 
change in the criteria; namely, November 7, 1996.  

In this regard, VA examiners have consistently classified the 
disabling manifestations of PTSD as chronic and severe in 
degree.  There is no question that the veteran is severely 
disabled by the disabling manifestations of PTSD.  The 
question is whether prior or subsequent to November 7, 1996, 
he met the criteria for a 100 percent evaluation.  

The 100 percent evaluation requires, as noted earlier, 
virtual isolation in the community.  There must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting  in profound retreat from mature behavior.  Also, 
the veteran must be demonstrably unable to obtain or retain 
employment.

It is clear that none of the above requisite criteria for a 
total evaluation for PTSD have been shown or satisfied.  The 
veteran has indeed been reported to isolate himself.  
However, this has been on an occasional basis when contending 
with exacerbations of PTSD.  No isolation in the community 
has been shown by the evidence of record.  Moreover, the 
veteran has consistently shown on repeated VA examinations, 
in the outpatient reports, and at the hearing held at the RO 
that he is in complete control of his mental faculties.  Of 
critical importance is the fact that despite his need to work 
by himself at night, he nonetheless maintains steady 
employment at a hospital.

This is not to say that the veteran's ongoing employment is 
smooth. On the contrary he has had difficulties with his 
supervisor, etc.; nevertheless, he has continued gainful 
employment despite having related on occasion that he was no 
longer working.  

The most recent VA special psychiatric evagination shows 
continued employment.  There is nothing in the evidentiary 
record to permit the conclusion that the veteran at any time 
during the current appellate period met the previous criteria 
for a 100 percent evaluation for PTSD.  In this regard, there 
has never been any question as to which of two evaluations 
may be applied.  The Board has taken into consideration the 
veteran's low GAF scores which certainly do reflect severe 
impairment; however, this impairment is reflected in the 
current 70 percent evaluation.

With respect to the application of the revised criteria for 
rating psychiatric disorders, the Board notes that a similar 
situation exists.  In this regard the Board notes that there 
must be total occupational and social impairment, due to such 
symptoms as gross impairments in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimum personal 
hygiene), disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.

The evidentiary record is clear in showing that none of the 
foregoing recited revised criteria have been satisfied.  To 
reiterate, the veteran has consistently demonstrated that he 
is in complete control of his mental faculties on repeated VA 
examinations, during psychotherapy, and at the hearing held 
at the RO.  At no time has the veteran acted inappropriately 
or irrationally.  There has been a previous history of 
suicidal intent, but the record does not show danger of the 
veteran harming himself or anyone else for that matter.  He 
has not demonstrated chronic memory problems.

Clearly no question has been presented as to which of two 
evaluations would more properly classify the severity of the 
veteran's PTSD.  The current 70 percent evaluation adequately 
compensates him for his deficiencies at home or at work in 
his daily life situation.  

He has been irritable and suffered from anger control.  PTSD 
has affected his ability to function in the work environment 
as he must work at night to avoid people and possible 
confrontations.  The veteran's depression is also 
contemplated as part of the requisite criteria for the 
current 70 percent evaluation.

Of course, the revised criteria for a 100 percent cannot be 
applied prior to their effective date.  DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); see also McCay v. Brown, 9 Vet. 
App. 183, 187 (1996) ("plain language of section 5110g 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

On the basis of the foregoing discussion, the Board concludes 
that there is no evidentiary basis upon which to permit 
assignment of an evaluation in excess of 70 percent for PTSD 
with application of either the previous or amended criteria.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 70 percent for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Additional Consideration

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded from assigning 
an extraschedular evaluation under 38 U.S.C.A. § 3.321(b)(1) 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided and discussed 
the criteria for assignment of extraschedular evaluation, but 
did not grant an increased evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, PTSD, 
on the basis of the current evidence of record, required only 
one previous recent hospitalization which was in 1995.  
Clearly, it cannot be said that PTSD requires frequent 
inpatient care.  

Moreover, PTSD has not markedly interfered with employment.  
While the veteran is more comfortable working at night to 
avoid running into people, he has maintained his current 
employment for many years.  He has missed time from 
employment, but not to such a degree as to constitute marked 
interference.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
PTSD.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an evaluation is excess of 70 percent for PTSD 
is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 17 -


- 1 -


